Citation Nr: 1759569	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1967 to August 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The case is presently before the Board for further appellate review.


FINDING OF FACT

The Veteran has never had a diagnosis of lung cancer during the appeal period. 


CONCLUSION OF LAW

The criteria for service connection for lung cancer have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).




Service Connection for Lung Cancer

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

For veterans exposed to herbicide agents during their period of service, certain diseases are presumed to be connected to their service. 38 C.F.R. §§ 3.307, 3.309(e) (2017).  Pursuant to 38 C.F.R. § 3.309 (e), lung cancer is presumed associated with herbicide exposure. 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

In this case, the Veteran contends service connection is warranted for lung cancer.  The Board concedes that the Veteran was exposed to herbicides in service.  See DD Form 214 (verifying qualifying service in the Republic of Vietnam for the presumption of herbicide exposure).  However, the Board finds that service connection is not warranted as the Veteran has never had a diagnosis of lung cancer during the appeal period.

The Veteran's service treatment records (STRs) are silent for any complaints, diagnosis, or treatment relating to his lungs.  Post-service medical records show that the Veteran received a chest x-ray in September 2012 and a subsequent CT scan in October 2012 which revealed a nodule in the left lower lung.  The Veteran was referred to pulmonary medicine for a consultation.  In his pulmonary consult, the Veteran was given a PET/CT scan which confirmed the nodule.  The examiner determined that the nodule did not have an increased metabolic activity, and recommended a repeat CT scan in three months.  

The Veteran's subsequent CT scan in January 2013 showed the nodule as "unchanged" with several smaller adjacent nodular densities.  Pulmonary function tests (PFTs) resulted in the Veteran's spirometry, flow volume, lung volumes, and carbon monoxide diffusing capacity being within normal limits.  The examiner determined that the nodule was likely a granuloma and would follow the Veteran for two years to document stability.  The examiner also recommended that the Veteran return in six months for another CT scan.  In February 2013, another CT scan revealed the presence of the nodule, and no acute cardiopulmonary disease.

In August 2013, the Veteran received a disability benefits questionnaire (DBQ) for his lung condition.  The Veteran informed the examiner of his noted lung nodule found in a CT scan, and reported that he has not received a diagnosis of lung cancer or treatment.  After examining the Veteran and comparing the Veteran's previous CT scans and PFTs, the examiner found that the Veteran does not have any respiratory conditions, lung infections, or lung diseases, and that the Veteran's lung nodule does not impact his ability to work.

Considering the above findings and the remaining evidence of record, the Board finds that service connection is not warranted.  While the Veteran contends that he has lung cancer, the Veteran is not competent to make such a medical determination, such as the diagnosis of lung cancer.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although, the evidence shows that the Veteran has a nodule on his lung, the nodule was determined to be benign, and there is no medical evidence that the Veteran has ever had a diagnosis of lung cancer during the appeal period or in his lifetime.  Moreover, the Veteran acknowledged in his hearing that he does not have a diagnosis of lung cancer.  The Board notes that a current disability is a critical element of service connection; therefore, in the absence of evidence of a current disability, there can be no grant of service connection as a matter of law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim is denied.  


ORDER

Entitlement to service connection for lung cancer is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


